Citation Nr: 1609667	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-25 819	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was received to reopen a previously denied claim of service connection for right knee patellofemoral syndrome.

2.  Whether new and material evidence was received to reopen a previously denied claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from July 1985 to July 1988 and from December 1990 to August 1992.  

This matter before the Board of Veterans' Appeals (Board) is on appeal from a November 2010 rating decision, and comes to the Board on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a September 2012 VA Form 9, Appeal to Board of Veteran's Appeals, the Veteran requested a Board hearing by live video conference.  In a September 2015 letter, the RO notified the Veteran that a video conference hearing before the Board was scheduled to be held on October 27, 2015.  On October 5, 2015, more than two weeks in advance, the Veteran's representative notified the RO that the Veteran requested to reschedule the hearing to a different date, because the representative was unavailable to appear on the Veteran's behalf on the scheduled date. 

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See 38 U.S.C.A. § 7107 (West 2014).  In light of these circumstances, the case must be remanded to arrange for the requested hearing.  Thus, this case must be remanded to schedule a Board hearing via video conference.  See 38 C.F.R. §§ 20.700, 20.704, 20.705 (2015). 

Accordingly, the case is REMANDED for the following action:

Coordinate with the Veteran and his representative to schedule the Veteran for a video conference hearing at the RO before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.704, 20.705, 20.707 (2015).


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

